ORDER

PER CURIAM.
Darryl Sykes appeals the summary judgment denying his claim that MorEquity, Inc. failed to provide him with proper notice of a foreclosure sale under section 443.325 RSMo 2000.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. There is no genuine dispute as to the material facts — namely, that Sykes was sent notice by certified mail to his last known address and that he had actual notice of the foreclosure sale — and MorEq-uity is entitled to judgment as a matter of law. See ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no prece-dential value. We affirm the judgment under Rule 84.16(b).